Citation Nr: 1537491	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  13-16 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for basal cell carcinoma to include as secondary to herbicide exposure.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an initial compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.


FINDINGS OF FACT

1.  The preponderance of competent evidence of record shows the Veteran's basal cell carcinoma was not due to herbicide exposure, nor did it have its onset during his active service or within one year of service separation.

2.  The preponderance of competent evidence of record shows the Veteran's hypertension did not have onset during his active service or within one year of service separation.

3.  The Veteran's hearing loss disability has been manifested by no worse than Level I hearing in each ear for the entire period on appeal, and it was administrative or clerical error to assign a 10 percent evaluation, effective February 8, 2011.


CONCLUSIONS OF LAW

1.  The criteria for service connection for basal cell carcinoma to include as secondary to herbicide exposure have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for an initial compensable disability rating for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Due Process

VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159 (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided adequate notice in a letter sent to the Veteran in March 2011.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file.  VA afforded the Veteran adequate examinations in April 2011 and April 2013.  The examiners considered the relevant history of the Veteran's conditions, provided a detailed description of the conditions, and provided an analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In summary, no further notice or assistance to the Veteran is required for a fair adjudication of his claims.


Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

In addition, for certain chronic diseases, such as arthritis and malignant tumors, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b) ; see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Hypertension

The Veteran's medical records dated December 2003 through October 2010 indicate he was receiving treatment for his diagnosed hypertension, satisfying prong one of the service connection claim.

Regarding the in-service element of the service connection claim, the Veteran's April 1969 entrance examination revealed that his blood pressure was 120/86.  He denied a history of high or low blood pressure and indicated his present health was good.  His June 1972 Report of Medical Examination for purposes of separation stated his blood pressure was 138/88 with no indication of hypertension.  The Veteran also reported in the notes section of the examination that he was in good health.  Service treatment records include no other blood pressure readings during service.

Moreover, the April 2011 VA examination reported the Veteran was not sure when his blood pressure problems started but he knows he has had the problem since his son was born, thirty-three years earlier.  He believes he may have been on medication for his blood pressure since 1977, which was approximately five years following service separation.  The examiner diagnosed the Veteran with essential hypertension and noted he did not have an official diagnosis of hypertension during military service.

The Board has considered the Veteran's lay statements relating to his blood pressure problems he believes started in service but finds that objective medical evidence and opinion is necessary in order to diagnose hypertension.  Although it is error to categorically reject a non-expert (layperson) nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  Of importance is the complexity of the question at issue.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, the Veteran is competent to describe symptoms which he feels are related to hypertension, but he has not demonstrated any medical knowledge or expertise.  Hypertension is not a condition capable of lay diagnosis.  Thus, there is no inservice showing of hypertension.  The second element of a service connection claim has not been satisfied.

Given the absence of competent and credible evidence regarding hypertension in service or within the first post service year, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for hypertension on either a direct or presumptive basis.  Therefore, this claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

Basal Cell Carcinoma

The Veteran contends he has the present disability of basal cell carcinoma as a result of herbicide exposure while in service.  A February 2007 treatment note confirms a preoperative and postoperative diagnosis of basal cell carcinoma of the Veteran's left chest.  This diagnosis satisfies prong one of the service connection claim.

A veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, and who has been diagnosed with specific diseases associated with exposure to herbicide agents, will be presumed to have incurred or aggravated those diseases in service, even when there is no evidence that the disease was incurred or aggravated in service.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2015).  Pursuant to 38 C.F.R. § 3.309(e), basal cell carcinoma is not one of the diseases presumptively associated with herbicide exposure.  Moreover, the April 2011 VA examiner stated "basal cell carcinoma is not considered at this time to be a disease associated with Agent Orange Exposure".  Therefore, service connection cannot be established through this presumption or directly related to herbicide exposure but can be established as directly caused by or related to service.  The Veteran has submitted no competent evidence that his basal cell carcinoma is related to inservice herbicides exposure.  As a lay person, he is not competent to opine as to such a relationship.  

The Veteran's April 1969 service entrance examination disclosed that his skin was normal.  He denied a history of skin diseases.  The June 1972 Report of Medical Examination for purposes of separation did not report any concerns or issues relating to the Veteran's skin while in service.  In fact, his skin was noted as normal.  Additionally, there is no indication from the service treatment records that the Veteran received any kind of treatment for a skin condition while in-service.  

There is no evidence, medical or otherwise, of a disease or injury in service (or for skin cancer, within the first post service year) relating to the Veteran's skin.  At the April 2011 VA examination, the Veteran wasn't sure when his first basal cell carcinoma was removed.  Accordingly, the Board finds the second prong of a service connection claim has not been met.  The Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for basal cell carcinoma on a direct, chronic disease presumptive or herbicides exposure presumptive basis..  Therefore, this claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

Increased Rating for Hearing Loss

This appeal arises from the June 2011 rating decision in which service connection was established for bilateral hearing loss and a 10 percent disability rating was assigned, effective February 8, 2011.  However, there appears to be a discrepancy between the disability rating assigned in the June 2011 decision with the noncompensable analysis in the decision.  Therefore, a May 2013 rating decision found that there was a clear and unmistakable error in the June 2011 rating decision which assigned a 10 percent evaluation, instead of noncompensable, for the Veteran's hearing loss.  As a result, the May 2013 rating decision assigned the Veteran's hearing loss a noncompensable disability rating, effective February 8, 2011.

The RO reduced the evaluation for bilateral hearing loss from 10 percent to noncompensable, effective February 8, 2011, based on a finding of CUE in the June 2011 rating decision.  The reasoning contained in the rating decision clearly indicates that after a review of the evidence, a noncompensable evaluation was to be assigned.  If appears that it was clerical error on the part of the RO to have reasoned in the rating decision that a noncompensable evaluation was warranted and then actually assigned a 10 percent evaluation.

It has been argued that it was error for the RO to have found clear and unmistakable error (CUE) in the June 2011 rating decision's assignment of a 10 percent evaluation for bilateral hearing loss and that the reduction of the evaluation to noncompensable in the May 2013 was contrary to law and regulation.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Under 38 C.F.R. § 4.85 (2015), evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, using the Maryland CNC, together with the average pure tone hearing threshold level, as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 Hertz (Hz).  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa. 38 C.F.R. § 4.85(a), (d). 

Table VI, "Numeric Designation of Hearing Impairment Based on Pure tone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the pure tone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect.  38 C.F.R. § 4.85(b). 

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing, while the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).  

In addition, 38 C.F.R. § 4.86 applies to exceptional patterns of hearing impairment.  Under its provisions, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz ) is 55 decibels (dB) or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the puretone threshold is 30 dB or less at 1000 Hz, and 70 dB or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86. 

The Veteran underwent an audiological VA examination in April 2011.  The examiner diagnosed normal to moderately severe sensorineural hearing loss in both ears.  Audiological testing at the time revealed puretone threholds in dB for the right ear at 1000, 2000, 3000 and 4000 Hz, of 20, 15, 35, and 65 respectively, with an average over those frequencies of 33.75 dB.  Puretone thresholds, in dB, at the same frequencies were 20, 20, 75 and 75 for the left ear, respectively, with an average over those frequencies of 47.5 dB.  Speech recognition scores were 100 for the left ear and 96 for the right ear.

An updated VA examination was performed in April 2013.  Audiological testing at this time revealed puretone thresholds in dB for the right ear at 1000, 2000, 3000 and 4000 Hz, of 20, 15, 35 and 65 respectively, with an average over those frequencies of 33.75 dB.  Puretone thresholds, in dB, at the same frequencies were 15, 15, 70 and 70 in the left ear, respectively, with an average over those frequencies of 42.5 dB.  Speech recognition scores were 100 for the right and left ear.

Applying the results from the April 2011 and April 2013 audiological examinations to Tables VI yields a Roman number value of I bilaterally for each examination.  See 38 C.F.R. § 4.85.  He does not have an exceptional pattern of hearing impairment.  Applying those values to Table VII, the Board finds that the Veteran's bilateral hearing loss disability is correctly evaluated as noncompensably disabling.  Id.

As shown above, the audiometric examinations do not support a compensable disability rating for bilateral hearing loss disability.  Although the Veteran asserts that his bilateral hearing loss disability warrants compensation, the medical evidence prepared by a skilled neutral professional is more probative.  The criteria for rating hearing loss are based on test results as described.  The Veteran offers no information that goes to those criteria.  As such, his unsupported assertion that a compensable rating is warranted is not probative evidence.  In this case, the numeric designations produce a noncompensable disability evaluation. 

In Martinak v. Nicholson, 21 Vet. App. 477 (2007), the United States Court of Appeals for Veterans Claims (Court) noted that, unlike the rating schedule for hearing loss, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted. The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455.  Consistent with the requirements of 38 C.F.R. § 4.10, the VA examiner provided a full description of the effects of the Veteran's hearing loss disability on his ordinary activity.  Specifically, the examiner noted the Veteran's report that his hearing loss caused him to have to ask for repetitions.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In Martinak, the Court noted that, unlike the rating schedule for hearing loss, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455.  In the present case, as noted above, the record, to include the VA examination report of file, contains reference to the Veteran's subjective complaints.

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  The Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 38 C.F.R. § 3.321 is a three-step inquiry.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found inadequate, the Veteran is considered to have an exceptional disability picture and the Board must determine whether the disability results in factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has considered this evidence in light of Martinak and the provisions of 38 C.F.R. § 3.321(b)(1) , but does not find that the Veteran has described functional effects that are "exceptional" or not otherwise contemplated by the currently assigned ratings.  Rather, his description of difficulties with hearing is consistent with the degree of disability addressed by his current noncompensable evaluation.  In this regard, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).

Consequently, the Board finds that the Veteran's bilateral hearing loss symptomatology is fully addressed by the rating criteria under which his disability is rated.  There are no additional symptoms of his bilateral hearing loss that are not addressed by the rating schedule.  The Board finds that the rating criteria reasonably describe the Veteran's disability levels and symptomatology for his service-connected disability.  The rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Therefore, the Board concludes that the preponderance of evidence is against a finding that the Veteran's hearing loss disability has approximated the criteria for a compensable rating at any time from the date service connection was established to the present.  The appeal must therefore be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 4.3 (2015).


ORDER

Entitlement to service connection for basal cell carcinoma to include as secondary to herbicide exposure is denied.

Entitlement to service connection for hypertension is denied.

An initial compensable disability rating for service-connected bilateral hearing loss is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


